                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Michael Anthony Sarratt, a/k/a Michael )        Case No. 8:16-cv-03486-DCC
A. Sarratt, a/k/a Goddess Shuggar      )
Sarratt,                               )
                                       )
                      Plaintiff,       )
                                       )
v.                                     )                    ORDER
                                       )
Bryan P. Stirling, Director,           )
                                       )
                      Defendant.       )
________________________________ )

       This matter is before the Court upon Defendant’s motion for summary judgment.1

ECF No. 134. Plaintiff filed a response in opposition. ECF No. 142. In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to

United States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a

Report and Recommendation (“Report”). On July 2, 2019, the Magistrate Judge issued

a Report recommending that the motion for summary judgment be granted. ECF No.

145. The Magistrate Judge advised Plaintiff of the procedures and requirements for filing

objections to the Report and the serious consequences if she failed to do so. Plaintiff has

filed no objections, and the time to do so has lapsed.2



       1
       The Court granted in part and denied in part with leave to refile a previous motion
for summary judgment. ECF No. 119.

       2
        The Court notes that the Report was remailed on July 8, 2019, and has calculated
the time for objections from that date.
       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, the motion for summary judgment [134] is GRANTED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
August 2, 2019
Spartanburg, South Carolina


                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.
